 

Attorney or Party without Attorney: For Court Use Only
BALLARD SPAHR LLP
JENNY N. PERKINS, ESQ. (SBN 306498)
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599

Telephone No: 215.665.8500

 

Attorney For: Plaintiff Ref. No. or File No.:

 

 

Insert name of Court, and Judicial District and Branch Court:
UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF PENNSYLVANIA

Plaintiff STORE CAPITAL ACQUISITIONS, LLC, et al.
Defendant: 5171 CAMPBELLS LAND CO,, INC., etal.

PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
2:19-cv-00685-P}P

 

 

 

 

 

 

 

 

 

1. At the time of service | was at least 18 years of age and not a party to this action.
2. Iserved copies of the SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVER SHEET.

3. a. Partyserved: FRANK KANE

4. Address where the party was served: 1132 N. BLACKMOOR DR
MURRELLS INLET, SC 29576

5, [served the party:
a. by substituted service. On: Mon, Nov 04 2019 at: 02:39 PM by leaving the copies with or in the presence of:
FRED KANE, CO-OCCUPANT / BROTHER
Served Under F.R.C.P. Rule 4

(1) [x] (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.

(2) [-_] (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
business of the person served. | informed him or her of the general nature of the papers.

(3) Lx] (Declaration of Mailing) is attached.

(4) [| (Declaration of Diligence) attached stating actions taken first to attempt personal service.

6. Person Who Served Papers:

a. SCOTT MONAGHAN d. The Fee for Service was:

b. FIRST LEGAL INVESTIGATIONS e. lam: Not a Registered California Process Server
2070 N. TUSTIN AVENUE, 2ND FLOOR

SANTA ANA, CA 92705

c. (714) 550-1375

7.1 declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

   

fia}, Lo

 

(Date) (Signature)
PROOF OF 3967324
SERVICE (375320)

 

Page 1 of 1
 

Attorney or Party without Attorney:
BALLARD SPAHR LLP
JENNY N. PERKINS, ESQ. (SBN 306498)
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599

Telephone No: 215.665.8500

 

Attorney For: Plaintiff " No. or File No.:

 

Insert name of Court, and judicial District and Branch Court:
UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF PENNSYLVANIA

 

Plaintiff; STORE CAPITAL ACQUISITIONS, LLC, et al.
Defendant: 5171 CAMPBELLS LAND CO,, INC., etal.

For Court Use Only

 

PROOF OF SERVICE Hearing Date: Time: Dept/Div:
By Mail

 

 

 

 

 

Case Number:
2:19-cv-00685-PIP

 

 

1. lam over the age of 18 and not a party to this action. | am employed in the county where the mailing occurred.

2. |served copies of the SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVER SHEET,

3. Byplacing a true copy of each document in the United States mail, ina sealed envelope by First Class mail with postage

prepaid as follows:

a. Date of Mailing: Mon, Nov 4, 2019

b. Place of Mailing: SANTA ANA, CA 92705
c. Addressed as follows: FRANK KANE

1132 N. BLACKMOOR DR, MURRELLS INLET, SC 29576

4. lamreadily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal

Service on Mon, Nov 4, 2079 in the ordinary course of business.

Recoverable cost Per CCP 1033.5(aX4XB)

5, Person Serving:

a. Victoria Diaz d, The Fee for Service was:

b. FIRST LEGAL INVESTIGATIONS e. | am: Not a Registered California Process Server

2070 N. TUSTIN AVENUE, 2ND FLOOR
SANTA ANA, CA 92705
c. (714) 550-1375

6. 1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

 

a
Pe xe Pe
{ip Pie
11/08/2019 {bile VK
(Date) (Signature)

 

Judicial Council Form PROOF OF SERVICE
Rule 2.150.(a)&(b) Rev January 1, 2007 BY MAIL

 

 

 

FIRSTLEGAL

3967324
(375320)
